DETAILED ACTION

This action is responsive to the communications filed on 03/19/2022.

Allowable Subject Matter
	Claims 1, 2, 4-9, 11-16, 18-21 are allowed.

Reasons for Allowance
Claims 1, 2, 4-9, 11-16, 18-21 are allowed in view of the applicant’s amendments and remarks filed on 03/19/2021. The following is an examiner’s statement of reasons for allowance: None of the prior art of record, Kienzle (US 8,844,041), Brandwine (US 10,320,750), or Zou (US 2013/0250770), fairly teaches a method, non-transitory computer readable storage medium, and a system that performs agent based network scanning in a SDN through a network scanning controller with a first and a second agent; the network controller identifies multiple networks that include at least a first and a second network that are both logical overlay networks and different from one another; the network scanning controller generating and sending a request to a first agent to run execute a NMAP utility to obtain first address mapping information that is associated with multiple first workloads, with the agent, the workloads, and the NMAP utility located in the first network; the network scanning controller generating and sending a second request to the second agent to execute a second NMAP utility to gather address mapping information associated with second workloads, wherein the second agent, the second workloads, and the second NMAP utility are located in the second network; and the network scanning controller aggregating the first and second address mapping information from both networks; and in combination with other limitations as set forth in the independent claims.  
	Kienzle disclosed a central management server that utilizes agents to map a network with multiple subnetworks (Column 3, Lines 38-47). 
	Brandwine disclosed displaying network scans with corresponding IP address to MAC address (Column 9, Lines 18-37, Figure 4).
	Zou disclosed an SDN controller that exports network information to an ALTO node, which aggregates network information exported from SDN controllers (Paragraph 20).
However, none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above in regards to claims 1, 8, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451